UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 THERAGENICS CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: N/A Aggregate number of securities to which transaction applies: N/A Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): N/A Proposed maximum aggregate value of transaction: N/A Total fee paid: N/A o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing: Amount previously paid: N/A Form, Schedule or Registration Statement No.: N/A Filing party: N/A Date Filed: N/A THERAGENICS CORPORATION® 5 BUFORD, GEORGIA 30518 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS You are cordially invited to attend the Annual Meeting of Stockholders of Theragenics Corporation (the “Company”) to be held at 9:00 A.M., Eastern Daylight Savings Time, on Thursday, May 13, 2010, at the Ritz-Carlton, 181 Peachtree Street, N.E., Atlanta, Georgia 30303, for the purpose of electing two directors, approving the Theragenics Corporation Employee Stock Purchase Plan, and ratifying the appointment of Dixon Hughes PLLC as our independent registered public accounting firm for the current year.The Company recommends that the stockholders re-elect the directors nominated, approve the Theragenics Corporation Employee Stock Purchase Plan and ratify the appointment of Dixon Hughes PLLC. Important Notice Regarding the Availability of Proxy Materials for the Stockholder Meeting to be Held on May 13, 2010 This proxy statement and a copy of the Company’s Annual Report on Form 10-K are available at www.theragenics.com.For information regarding attending the stockholders’ meeting and voting in person, please see the legend below. The Board of Directors has fixed the close of business on March 16, 2010, as the record date for the determination of the stockholders entitled to notice of, and to vote at, the meeting. Sincerely, /s/ Bruce W. Smith Bruce W. Smith, Secretary Buford, Georgia April 6, 2010 YOUR VOTE IS IMPORTANT WHETHER OR NOT YOU PLAN TO ATTEND THE ANNUAL MEETING OF STOCKHOLDERS, YOU ARE REQUESTED TO FILL IN AND TO SIGN THE ENCLOSED FORM OF PROXY AND MAIL IT IN THE ENCLOSED ENVELOPE, WHICH REQUIRES NO POSTAGE IF MAILED IN THE UNITED STATES. IT IS IMPORTANT THAT PROXIES BE RETURNED PROMPTLY. IF YOU DO ATTEND THE MEETING AND DECIDE THAT YOU WISH TO VOTE IN PERSON, YOU MAY WITHDRAW YOUR PROXY. A TICKET MUST BE PRESENTED TO GAIN ADMISSION TO THE ANNUAL MEETING OF STOCKHOLDERS. IF YOU ARE PLANNING TO ATTEND THE MEETING, PLEASE COMPLETE AND RETURN THE ENCLOSED ADMISSION TICKET REQUEST FORM TO RECEIVE YOUR ADMISSION TICKET. YOU WILL NOT BE MAILED AN ADMISSION TICKET. YOUR TICKET WILL BE AVAILABLE AT THE REGISTRATION TABLE ON MAY 13, 2010. THERAGENICS CORPORATION® 5203 Bristol Industrial Way Buford, Georgia 30518 PROXY STATEMENT This Proxy Statement is furnished in connection with the solicitation of proxies by the Board of Directors of Theragenics Corporation.The terms “Company”, “we”, “us”, or “our” mean Theragenics Corporation.Such proxies are to be voted at our Annual Meeting of Stockholders to be held on Thursday, May 13, 2010, at the Ritz-Carlton, 181 Peachtree Street, N.E., Atlanta, Georgia 30303, at 9:00 A.M., Eastern Daylight Savings Time, for the purposes set forth in the accompanying Notice of Annual Meeting of Stockholders. Our Board of Directors has fixed the close of business on March 16, 2010, as the record date for the determination of stockholders entitled to receive notice of, and to vote at, the forthcoming Annual Meeting of Stockholders or any adjournment thereof. Any person giving a proxy in the form accompanying this statement has the power to revoke it at any time prior to its exercise. A proxy may be revoked by attending and voting at the meeting, by giving a later proxy or by written notice to the Secretary of the Company received at our offices at 5203 Bristol Industrial Way, Buford, Georgia, 30518, prior to the date of the Annual Meeting. When proxies are returned properly executed, the shares represented thereby will be voted as directed in the executed proxy. If the proxy is signed and returned but no direction is specified therein, it will be voted FOR the election of the nominees named therein, FOR the approval of the Theragenics Corporation Employee Stock Purchase Plan, and FOR the ratification of the appointment of Dixon Hughes PLLC as our independent registered public accounting firm. You will need a ticket to attend the Annual Meeting of Stockholders. If your shares are registered in your name and not in the name of a bank, broker or other third party, you may request an admission ticket by completing and returning the enclosed Admission Ticket Request Form. You will not be mailed an admission ticket. Your ticket will be available at the registration table on May 13, 2010. If you plan to attend the Annual Meeting of Stockholders in person and your shares are not registered in your own name, please advise the bank, broker or other institution that holds your shares that you plan to attend the Annual Meeting. That firm must provide you with documentation showing that you owned your shares of the Company as of the record date, March 16, 2010. This documentation may be either a copy of an account statement that shows you owned the shares on the record date or a letter from the firm that confirms you owned the shares on that date. Please include that documentation when you return the enclosed Admission Ticket Request Form to us to receive an admission ticket. We pay the expenses for soliciting proxies for the forthcoming Annual Meeting of Stockholders. Our directors, officers and employees, who will not be specially compensated for such services, may make solicitation of proxies by means of personal calls upon, or telephonic or electronic communications with, stockholders or their personal representatives. We will reimburse brokers and other nominees for their reasonable expenses incurred in forwarding solicitation materials to beneficial owners. It is anticipated that this Proxy Statement and enclosed Proxy will first be mailed to stockholders entitled to notice of and to vote at the Annual Meeting on or about April 8, 2010. VOTING SECURITIES AND PRINCIPAL SECURITY HOLDERS As of March 16, 2010, there were 33,615,530 shares of Common Stock, par value $.01 per share (“Common Stock”) outstanding and entitled to vote at the Annual Meeting. 2 VOTING PROCEDURES Who May Vote If you were a stockholder at the close of business on March16, 2010, you may vote at our Annual Meeting. Each share is entitled to one vote. In order to vote, you must either designate a proxy to vote on your behalf or attend the meeting and vote your shares in person. Our Board of Directors requests your proxy so that your shares will count toward determination of the presence of a quorum and your shares can be voted at the meeting. Methods of Voting All stockholders of record may vote by transmitting their proxy cards by mail. Stockholders of record can also vote by telephone or Internet. Stockholders who hold their shares through a bank or broker can vote by telephone or Internet if their bank or broker offers those options. ● By Telephone or Internet.We encourage you to vote by Internet.It is convenient for you and saves us significant postage and processing costs.Stockholders of record may vote by using the toll-free number or Internet website address listed on the proxy card. Please see your proxy card for specific instructions. ● By Mail.Stockholders of record may complete, sign, date and return their proxy cards in the postage-paid envelope provided. If you sign, date and return your proxy card without indicating how you want to vote, your proxy will be voted as recommended by the Board of Directors. Revoking Your Proxy You may change your mind and revoke your proxy at any time before it is voted at the meeting by: ● sending a written notice to our Secretary for receipt prior to the meeting that you revoke your proxy; ● transmitting a proxy dated later than your prior proxy either by mail, telephone or Internet;or ● attending the Annual Meeting and voting in person or by proxy. Voting SharesHeld By Brokers, Banks and Other Nominees Votes will be counted by the inspector of election appointed for the meeting, who will separately count “For” and “Withhold” and, with respect to any proposals other than the election of directors, “Against” votes, abstentions and broker non-votes. A “broker non-vote” occurs when a nominee holding shares for a beneficial owner does not vote on a particular proposal because the nominee does not have discretionary voting power with respect to that proposal and has not received instructions with respect to that proposal from the beneficial owner, despite voting on at least one other proposal for which it does have discretionary authority or for which it has received instructions. Manyof our stockholders may hold their shares through a broker, trustee or other nominee rather than directly in their own name. As summarized below, there are some distinctions between shares held of record and those owned beneficially. 3 ● Stockholder of Record — If your shares are registered directly in your name with our transfer agent, you are considered, with respect to those shares, the “stockholder of record.” As the stockholder of record, you have the right to grant your voting proxy directly to us or to a third party, or to vote in person at the Annual Meeting of Stockholders. ● Beneficial Owner — If your shares are held in a brokerage account, by a trustee or by another nominee, you are considered, with respect to those shares, the “beneficial owner.” As the beneficial owner of those shares, you have the right to direct your broker, trustee or nominee how to vote, and you also are invited to attend the Annual Meeting of Stockholders in person. Because a beneficial owner is not the stockholder of record, however, you may not vote these shares in person at the Annual Meeting of Stockholders unless you obtain a “legal proxy” from the broker, trustee or nominee that holds your shares, giving you the right to vote the shares at the Annual Meeting of Stockholders. In previous years, under applicable SEC and NYSE rules, your broker had discretionary authority to vote your shares for or against the election of directors without direction from you. Due to recent changes in applicable SEC and NYSE rules, your broker may no longer vote your shares in director elections unless you have specifically directed him or her to do so. As a result, it is expected that many fewer shares might be cast in director elections than in years past. Therefore, your vote is even more critical in 2010 than in years past. It is imperative that each stockholder instruct his/her/its broker how to vote on the issues presented for consideration. Brokers who do not receive instructions are entitled to vote those shares ONLY with respect to the ratification of the selection of our independent registered public accounting firmbut not with respect to any other matter to be presented at the Annual Meeting of Stockholders, including in the election of directors or the Employee Stock Purchase Plan. Outstanding shares not voted by brokers under such circumstances, but represented at the meeting by otherwise completed proxy cards, are referred to as “broker non-votes.” Abstentions and broker non-votes will be included in determining the presence of a quorumat the Annual Meeting, but will not be counted as votes cast on any of the proposals to be voted upon. 4 The following table sets forth the ownership of our Common Stock as of March 16, 2010, by: ● each of our directors and executive officers, including the named executive officers appearing in the Summary Compensation Table under “Executive Compensation and Related Matters;” and ● all persons known to us to be the beneficial owner of more than 5% of our outstanding Common Stock. Unless otherwise indicated, the address for each person listed is c/o Theragenics Corporation, 5203 Bristol Industrial Way, Buford, Georgia 30518. Name of Beneficial Owner Amount and Nature of Beneficial Ownership(1) Percentage of Common Stock Outstanding(2) Healthinvest Partners AB (3) % FMR LLC (5) % Conus Partners, Inc. (7) % Dimensional Fund Advisors LP (9) % Wellington Management Company, LLP (11) % BlackRock, Inc. (13) % M. Christine Jacobs % Bruce W. Smith * Francis J. Tarallo * K. Wyatt Engwall * Peter A.A. Saunders * John V. Herndon * Janet Zeman * C. Russell Small * C. David Moody, Jr. * Joseph Plante * Kathleen A. Dahlberg * All Directors and Executive Officers as a Group (eleven persons) % *Less than 1% (1) Each person named in the table has sole voting and investment power with respect to all shares of Common Stock shown as beneficially owned by him or her, unless otherwise noted. (2) The percentage of shares of Common Stock is calculated assuming that the beneficial owner has exercised any conversion rights, options or other rights to subscribe held by such beneficial owner that are currently exercisable or exercisable within 60 days and that no other conversion rights, options or other rights to subscribe have been exercised by anyone else. Arsenalsgatan 4, SE-tockholm, Sweden. Beneficial ownership as reported on Schedule 13G/A filed with the Commission on February 11, 2009. 82 Devonshire Street, Boston, Massachusetts 02109. Beneficial ownership as reported on Schedule 13G/A filed with the Commission on February 17, 2009. Fidelity Management & Research Company (“Fidelity”), a wholly owned subsidiary of FMR LLC and an investment adviser, is the beneficial owner of 3,304,620 shares as a result of acting as investment adviser to various investment companies registered under Section 8 of the Investment Company Act of 1940.The ownership of one investment company, Fidelity Low Priced Stock Fund, amounted to 3,304,620 shares of the Common Stock outstanding.Edward C. Johnson 3d and FMR LLC, through its control of Fidelity, and the funds each has sole power to dispose of the 3,304,620 shares owned by the Funds. Members of the family of Edward C. Johnson 3d, Chairman of FMR LLC, are the predominant owners, directly or through trusts, of Series B voting common shares of FMR LLC, representing 49% of the voting power of FMR LLC.The Johnson family group and all other Series B shareholders have entered into a shareholders’ voting agreement under which all Series B voting common shares will be voted in accordance with the majority vote of Series B voting common shares.Accordingly, through their ownership of voting common shares and the execution of the shareholders’ voting agreement, members of the Johnson family may be deemed, under the Investment Company Act of 1940, to form a controlling group with respect to FMR LLC.Neither FMR LLC nor Edward C. Johnson 3d, Chairman of FMR LLC, has the sole power to vote or direct the voting of the shares owned directly by the Fidelity Funds, which power resides with the Funds’ Boards of Trustees. Fidelity carries out the voting of the shares under written guidelines established by the Funds’ Boards of Trustees. 5 49 West 38th Street, 11th Floor, New York, New York 10018. Beneficial ownership as reported on Schedule 13G/A filed with the Commission on February 16, 2010. Palisades West, Building One, 6300 Bee Cave Road, Austin, Texas 78746. Beneficial ownership as reported on a Schedule 13G/A filed with the Commission on February 8, 2010.Dimensional Fund Advisors LP (formerly, Dimensional Fund Advisors Inc.) (“Dimensional”), an investment advisor registered under Section 203 of the Investment Advisors Act of 1940, furnishes investment advice to four investment companies registered under the Investment Company Act of 1940, and serves as investment manager to certain other commingled group trusts and separate accounts. These investment companies, trusts and accounts are the “Funds.” In its role as investment advisor or manager, Dimensional possesses investment and/or voting power over the securities of the Issuer held by the Funds.However, all securities reported in this schedule are owned by the Funds. Dimensional disclaims beneficial ownership of such securities.In addition, the filing of this Schedule 13G shall not be construed as an admission that the reporting person or any of its affiliates is the beneficial owner of any securities covered by this Schedule 13G for any other purposes than Section 13(d) of the Securities Exchange Act of 1934. 75 State Street, Boston, Massachusetts 02109 Beneficial ownership as reported on Schedule 13G filed with the Commission on February 12, 2010. 55 East 52nd Street, New York, New York 10055 Beneficial ownership as reported on Schedule 13G/A filed with the Commission on January 29, 2010. Includes 283,750 shares purchasable by Ms. Jacobs within 60 days upon exercise of options and 96,750 restricted stock shares subject to forfeiture at various dates before February 25, 2014. Includes 64,750 shares purchasable by Mr. Smith within 60 days upon exercise of options and 51,000 restricted stock shares subject to forfeiture at various dates before February 25, 2014. Includes 75,700 shares purchasable by Mr. Tarallo within 60 days upon exercise of options and 56,000 restricted stock shares subject to forfeiture at various dates before February 25, 2014. Includes 1,667 shares purchasable by Mr. Engwall within 60 days upon exercise of options and 8,333 restricted stock shares subject to forfeiture at various dates before May 14, 2012. Includes 49,667 shares purchasable by Mr. Saunders within 60 days upon exercise of options and 10,000 restricted stock shares subject to forfeiture at various dates before May 14, 2012. Includes 49,667 shares purchasable by Mr. Herndon within 60 days upon exercise of options and 10,000 restricted stock shares subject to forfeiture at various dates before May 14, 2012. Includes 26,700 shares purchasable by Ms. Zeman within 60 days upon exercise of options and 42,250 restricted stock shares subject to forfeiture at various dates before February 25, 2014.Includes 2,200 shares owned beneficially through spouse. 6 Includes 13,500 shares purchasable by Mr. Small within 60 days upon exercise of options and 42,250 restricted stock shares subject to forfeiture at various dates before February 25, 2014. Includes 1,667 shares purchasable by Mr. Moody with 60 days upon exercise of options and 9,999 restricted stock shares subject to forfeiture at various dates before May 14, 2012. Includes 26,000 restricted stock shares subject to forfeiture before February 25, 2014. Includes 1,667 shares purchasable by Ms. Dahlberg within 60 days upon exercise of options and 8,333 restricted stock shares subject to forfeiture at various dates before May 14, 2012. Includes 568,735 shares purchasable by all Executive Officers and Directors as a group within 60 days upon exercise of options and 360,915 restricted stock shares subject to forfeiture at various dates before February 25, 2014. 7 PROPOSAL NUMBER ONE ELECTION OF DIRECTORS The Corporate Governance Committee has selected, and the Board of Directors will cause to be nominated at the meeting, K. Wyatt Engwall and M. Christine Jacobs for re-election as Class III Directors to serve until the Annual Meeting of Stockholders in 2013 or until their successors shall have been elected and qualified. Our Board of Directors is divided into three classes (Class I, Class II and Class III) with one class of Directors elected each year for a three-year term.The Corporate Governance Committee and Board of Directors have selected two nominees for nomination at the Annual Meeting. Provided that a quorum of stockholders is present at the meeting in person or by proxy, the Director nominees will be elected by a plurality of the votes cast at the meeting. Abstentions and “broker non-votes” will have no effect on the election of the Directors. The persons named on the enclosed proxy card or their substitutes will vote all of the shares that they represent for the above-named nominees unless instructed otherwise on the proxy card. If at the time of the Annual Meeting of Stockholders either nominee is unable or declines to serve, the discretionary authority provided in the proxy will be exercised to vote for a substitute. The rules of the Securities and Exchange Commission provide that proxies for the Annual Meeting cannot be voted for a greater number of persons than the number of nominees named. OUR BOARD OF DIRECTORS RECOMMENDS A VOTE FOR THE ELECTION OF THE NOMINEES NAMED IN THIS PROPOSAL. The Directors and Director nominees have supplied us with the following information concerning their age, principal employment, other directorships and positions with the Company: Class I Directors (term to expire in 2011) John V. Herndon Director since 1987 Age: 69 Mr. Herndon joined the Company in April 1987, as Executive Vice President and in July 1989, was appointed President, Chief Executive Officer and Chairman of the Board of Directors of the Company. In August 1993, Mr. Herndon relinquished his role as Chief Executive Officer while retaining his position as Chairman of the Board of Directors of the Company. Mr. Herndon stepped down as Chairman of the Board in December 1994, and currently serves as a Director and Advisor to the Chief Executive Officer.Having previously served as our CEO and as a director since 1987, Mr. Herndon brings vast knowledge of our business, structure, history and culture to our Board. Peter A.A. Saunders, F.R.S.A. (Fellow of Royal Society of Arts) Director since 1989 Age: 68 Prior to his retirement in 1999, Mr. Saunders was Owner/Chairman of PASS Consultants from 1988 to 1997, a marketing and business consultancy company based in the United Kingdom. From 1992 to 1994 he served as managing director of United Artists Communications (London-U.K.) Ltd. and from 1972 to 1988 Mr. Saunders held various senior executive and managing directorship positions with Allders Department Stores in the U.K. From 1993 to 1998 Mr. Saunders was a non-executive business director of Mayday University Hospital, a 700-bed hospital in London.Having served as managing director for several entities in Europe, Mr. Saunders’ background and experience, along with his long service as one of our directors, brings extensive knowledge of operational management, financial matters and leadership to our Board.Mr. Saunders’ background also provides our Board with a global perspective on the issues we face. 8 Class II Directors (current term expires in 2012) Kathleen A. Dahlberg Director since May 2008 Age 57 Ms. Dahlberg has been the Chief Executive Officer of 2Unify LLC, a communications company, since 2006. Ms. Dahlberg has been the President and Chief Executive Officer of Open Vision Partners and a business consultant on the application of new technologies for business improvement and process change since September 2001. Ms. Dahlberg has held Vice-Presidential positions with BP Amoco, Viacom International, McDonalds Corporation, Grand Metropolitan plc and American Broadcasting. Additionally, she has been President of Galileo Group International Services. Ms. Dahlberg is also a Director of P.H. Glatfelter Company, a New York Stock Exchange listed company. Glatfelter is a manufacturer of specialty papers and engineered products. Ms. Dahlberg serves on the Glatfelter’s Compensation Committee and also serves on its Nominating and Corporate Governance Committee. In addition, Ms. Dahlberg is a regular author and speaker on topics of business technology, risk management, benefit realization and governance for profitability. Ms. Dahlberg provides our Board with a strong mix of skills and experience inareaswhich includestrategic planning, manufacturing, professional services, information technologies and corporate governance. C. David Moody, Jr. Director since 2007 Age 53 Mr. Moody is President and Chief Executive Officer of C. D. Moody Construction Company, a commercial construction firm which Mr. Moody founded in 1988.Since 2000, Mr. Moody has also served as a director of Citizens Bancshares Corporation, a bank holding company traded on the OTC Bulletin Board, where he is a member of the Loan Committee, a member of the Executive Committee and Chairman of the Asset and Liability Committee.Mr. Moody’s current role asCEOof C.D. Moody Construction Companyprovides our Board with critical insight into organizational and operational management as well as financial matters.His experience as a director in the banking industry also provides our Board with critical skills related to banking and credit markets as well as corporate governance. 9 Class III Nominees (term to expire in 2010) M. Christine Jacobs Director since 1992 Age: 59 Since 1992, Ms. Jacobs has been President and Chief Operating Officer of the Company, and in August 1993, Ms. Jacobs was promoted to the position of Chief Executive Officer while retaining the position of President. In 1997 Ms. Jacobs was elected Co-Chairman and in 1998 she was elected Chairman.She served as Chairman from 1998 to 2005, and from 2007 to present. Ms. Jacobs is also a member of the Board of Directors of McKesson Corporation, a healthcare products and services provider listed on the NYSE. Ms. Jacobs has served as McKesson’s Lead Director since July 2009 and also serves on McKesson’s Compensation and Governance Committees. Ms. Jacobs also sits on the Boards of The Georgia State University Foundation, the Board of Councilors of the Carter Center in Atlanta, the American Council for Capital Formation and Friends of Centers for Disease Control and Prevention.Ms. Jacobs previously served as a member of the Board of Directors of Landauer, Inc.,a NYSE-listed company, until 2006 where she served on the Audit and Compensation Committees.In addition to bringing vast knowledge of our Company’s business, structure, history and culture to the Board and Chairman position, Ms. Jacobs also has tremendous healthcare industry knowledge from her experience at Theragenics, her role at McKesson, and her formal training, education and prior experience in the field of medical technology.Ms. Jacobs also provides unique insight on legislative and reimbursement issues critical to any company engaged in healthcare related industries. K. Wyatt Engwall Director since May 2008 Age: 62 Mr. Engwall served as Chief Financial Officer of Morrison Management Specialists from June 1996 until his retirement in January 2005.Morrison’s was listed on the NYSE until purchased by Compass Group LLC in 2001.Prior to 1996 at Morrison’s, Mr. Engwall served in various capacities at Morrison Management Specialists.Mr. Engwall is a Certified Public Accountant.As the former CFO of a NYSE-listed company, Mr. Engwall brings extensive experience in management, accounting, acquisitions, treasury, investor relations and finance to our Board. Board Leadership M. Christine Jacobs serves as our Chairman and Chief Executive Officer. Ms. Jacobs possesses detailed and in-depth knowledge of the issues, opportunities and challenges we face and is thus best positioned to develop agendas that ensure that the Board’s time and attention are focused on the most critical matters. Her combined role enables decisive leadership and ensures clear accountability. This also enhances our ability to communicate our message and strategy clearly and consistently to our shareholders, employees, customers and suppliers, particularly during times of turbulent economic and industry conditions. We also believe that in the current business environment, we require a flexible and nimble leadership structure that facilitates a quick-minded grasp of the issues and challenges we face. Our Board of Directors believes that Ms. Jacobs’ service as both Chairman of the Board and CEO is in the best interest of our Company and our shareholders. Although we believe that the combination of the Chairman and CEO roles is appropriate in the current circumstances, our Corporate Governance Guidelines do not establish this approach as a policy and we will continue to review this issue periodically to determine whether, based on the relevant facts and circumstances at such future times, separation of these offices would serve our best interest and the best interest of our stockholders. Each of the directors other than Ms. Jacobs and Mr. Herndon are independent and the Board believes that the independent directors provide effective oversight of management. Moreover, in addition to feedback provided during the course of our Board meetings, our independent directors have regular executive sessions. Our Board has not designated a lead independent director.The Chair of the Corporate Governance Committee presides during executive sessions. Following an executive session of independent directors, the presiding director acts as a liaison between the independent directors and the Chairman regarding any specific feedback or issues, provides the Chairman with input regarding agenda items for Board and Committee meetings, and coordinates with the Chairman regarding information to be provided to the independent directors in performing their duties. Our Board believes that this approach appropriately and effectively complements the combined CEO/Chairman structure. 10 Information on Committees of the Board of Directors and Meetings Our Board of Directors held five meetings during 2009.All incumbent Directors attended at least 75% of the meetings of the Board of Directors and at least 75% of the meetings held by all committees of the Board of Directors on which they served. We encourage members of our Board of Directors to attend the Annual Meeting of Stockholders. All Directors then in office attended our Annual Meeting held in 2009. Our Board of Directors has three standing committees: an Audit Committee, a Compensation Committee and a Corporate Governance Committee. All members of the Audit, Compensation and Governance committees must be independent directors as defined by the Board’s Corporate Governance Guidelines.Members of the Audit Committee must also satisfy a separate Securities and Exchange Commission (“SEC”) independence requirement, which provides that they may not accept directly or indirectly any consulting, advisory or other compensatory fee from the Company other than directors’ compensation.Our Board of Directors has affirmatively determined that each of the members of the Audit Committee, Compensation Committee and Corporate Governance Committee meets the Board’s Corporate Governance Guidelines for independence and that the members of the Audit Committee meet the separate SEC independence requirements. The Audit Committee met eight times during 2009. The Audit Committee’s responsibilities include the selection of our independent auditors; maintaining direct lines of communication between the Board of Directors, the independent auditors and our financial management; monitoring the adequacy and effectiveness of the external audit function and our financial management; and assessing and monitoring the control environment and reporting to stockholders. The responsibilities of the Audit Committee are more fully described in its charter. Each of the members of the Audit Committee, whose members are Mr. Engwall, who serves as Chair, Ms. Dahlberg, Mr. Moody and Mr. Saunders, is financially literate, as required of Audit Committee members by the New York Stock Exchange. Our Board of Directors has determined that Mr. Engwall is an “Audit Committee Financial Expert.” The Compensation Committee met four times during 2009. The Compensation Committee’s responsibilities include making recommendations to the Board concerning remuneration of our Executive Officers and Directors, including, incentive-based and equity-based compensation plans with the assistance of their compensation consultant.The Compensation Committee has sole authority to retain and terminate a compensation consultant to assist in evaluation of the CEO and executive compensation.The Committee has retained Compensation Strategies, Inc. (“CSI”) as its independent compensation consultant to review our total compensation philosophy, peer group, and target competitive positioning for reasonableness and appropriateness.CSI also provides information regarding emerging trends and best practices in executive compensation. CSI performs no other services for the Compensation Committee or Theragenics.CSI is retained by the Committee, reports to the Committee Chair and has direct access to Committee members.CSI periodically attends Committee meetings and meets with the Committee in executive session without management present. The responsibilities of the Compensation Committee are more fully described in its charter. The Compensation Committee is composed of Mr. Saunders, who serves as Chair, Ms. Dahlberg, Mr. Engwall and Mr. Moody. The Corporate Governance Committee met three times during 2009. The Corporate Governance Committee’s responsibilities include overseeing the evaluation of our Board and Management, recommending to our Board which Directors should be selected to serve on the Board’s committees as well as which individual Directors should serve as Chair of each Committee, and recommending to the Board the Director nominees for the next annual stockholders’ meeting. The responsibilities of the Corporate Governance Committee are more fully described in its charter. The Corporate Governance Committee is composed of Mr. Moody, who serves as Chair, Ms. Dahlberg, Mr. Engwall and Mr. Saunders. Director Nomination Process The process for identifying and evaluating nominees to the Board of Directors is initiated by applying the criteria set forth in our Corporate Governance Guidelines to identify potential candidates who have the specific qualities or skills being sought, based on input from members of the Committee and the Board of Directors. The total number of Directors currently authorized is eight. In accordance with applicable law andour By-Laws, the Board of Directors may fill the two vacancies on the Board or may reduce the size of the board.Nominees for Director are selected based on their diversity of experience including, industry experience, financial background, integrity, ability to make independent analytical inquiries, willingness to devote adequate time to Director duties and ability to bring a diverse range of perspective to Board deliberations and promote a diversity of views,among other criteria set forth in our Corporate Governance Guidelines.We do not have a formal policy on diversity.We do, however, have a long history of gender, racial and age diversity on the Board of Directors. 11 The Corporate Governance Committee will consider written proposals from stockholders for nominees for Director. The criteria for evaluating nominees to the Board of Directors identified by stockholders are the same criteria discussed above.In order to be considered by the Corporate Governance Committee, any such nominations should be submitted to the Corporate Governance Committee c/o our Corporate Secretary not later than the close of business on the 90th day, or earlier than the close of business on the 120th day, before the first anniversary date of the Annual Meeting for the prior year, and accompanied by the information described under “Stockholder Proposals” below. Board Oversight of Risk Our Board of Directors has responsibility for the oversight of risk management. Our Board of Directors, either as a whole or through its Committees, regularly discusses with management our major risk exposures, their potential impact on our business and the steps we take to manage them. While our Board is ultimately responsible for all risk oversight at our Company, our Board Committees assist the Board in fulfilling its oversight responsibilities in certain areas of risk. The Audit Committee focuses on financial risk, including internal controls and communicates directly with our internal auditors. The Corporate GovernanceCommittee focuses on the management of risks associated with Board organization, membership and structure, succession planning for our directors and executive officers and corporate governance. Finally, the Compensation Committee assists our Board in fulfilling its oversight responsibilities with respect to the management of risks arising from our compensation policies and programs. Our Board of Directors, as a whole, regularly discuss major operating risk exposures and the steps, guidelines and policies taken or implemented relating to risk assessment and risk management.Matters of strategic risk are considered by our Board as a whole. Director Independence Under the current corporate governance listing standards of the New York Stock Exchange (“NYSE”), a majority of the members of our Board of Directors must be “independent” within the meaning of the rules of the NYSE. Our Board has adopted categorical standards for independence that meet and go beyond the NYSE criteria.Our Board’s categorical standards for independence are included in our Corporate Governance Guidelines which are available on our website at www.theragenics.com.The Board of Directors has affirmatively determined that Ms. Dahlberg, Mr. Engwall, Mr. Moody and Mr. Saunders are independent within the meaning of our Corporate Governance Guidelines. Communicating with the Directors Stockholders and other interested parties may contact our Directors by writing to them at our headquarters: Attn: (Director(s) Name) — C/O Corporate Secretary, Theragenics Corporation, 5203 Bristol Industrial Way, Buford, Georgia 30518, or by contacting them through our website at www.theragenics.com. Communications should clearly indicate whether they are intended for the full Board of Directors, non-management Directors, or a specific Director. Our Corporate Secretary will ensure that any such correspondence reaches the intended Director(s). This centralized process assists the Board in reviewing and responding to stockholder communications in an appropriate manner. Compensation Committee Interlocks and Insider Participation During 2009 there were no interlocks with other companies within the meaning of the SEC’s proxy rules. 12 Corporate Governance Materials Our Corporate Governance Guidelines, Code of Business Conduct, Code of Ethics for Chief Executive Officer and Senior Financial Officers and the charters of our Board’s committees are available at our website at www.theragenics.com. These materials are also available without charge upon request directed to Investor Relations, Theragenics Corporation, 5203 Bristol Industrial Way, Buford, Georgia 30518. EXECUTIVE OFFICERS The Executive Officers and persons appointed to become Executive Officers as of the date of this proxy statement and their age, position with the Company and business experience for the past five years are set forth in the table below. Executive Officer Office and Other Information M. Christine Jacobs Age:59 President and Chief Executive Officer. See information above under Class III Directors. Francis J. Tarallo Age:50 Mr. Tarallo has served as our Chief Financial Officer and Treasurer since August 2005, and President of our brachytherapy business since July 2007.He joined Theragenics in June 1998 as Director of Finance, and served as General Manager, Oak Ridge, from January 2001 to August 2005.Mr. Tarallo is a Certified Public Accountant. Bruce W. Smith Age:57 Mr. Smith has been our Executive Vice-President for Strategy and Business Development since August 2002, Secretary since May 2005 and an Executive Vice-President since 1998. Mr. Smith joined Theragenics in 1987 and served as our Chief Financial Officer, Secretary and Treasurer from 1989 to August 2002. Mr. Smith serves as a director of the Georgia Biomedical Partnership, a 501(c)(3) organization. Janet Zeman Age: 54 Ms. Zeman was appointed President of CP Medical in September 2008.From March 2008 until September 2008, Ms. Zeman served as the General Manager of CP Medical.From August 2003 to March 2008 Ms. Zeman served as Vice President of New Medical Products for Theragenics and in 2005 she assumed additional responsibilities as Vice President of Government Affairs.Ms. Zeman joined Theragenics in 1996 as Director of Regulatory Affairs. C. Russell Small Age:50 Mr. Small has been an Executive Vice President at Theragenics since July 2008 and heads up our surgical products sales group.Mr. Small was a co-founder of NeedleTech Products in 1988 and served as Vice President of NeedleTech Products from 2000 to 2009.Prior to NeedleTech, Mr. Small worked for five years in medical device product development for various major device companies. Joseph Plante Age:45 Mr. Plante has been the President of our NeedleTech Products subsidiary since October 2009.Since December 2009, Mr. Plante’s responsibilities have also included management of our Galt Medical subsidiary.He has over 20 years experience in the medical device field and has acquired and run his own manufacturing business. Mr. Plante was the General Manager at HydroCision, Inc., a spine medical device manufacturing start up, from 2002 to 2008 where he founded and grew the spine business unit to a multi-million dollar franchise while helping to sell licensing agreements and raise venture capital money. From 1990 to 2002 Mr. Plante held various product development management positions at Covidien and Haemonetics Corp. 13 EXECUTIVE COMPENSATION AND RELATED MATTERS We compensate our executive management through a mix of base salary, short-term incentive cash bonuses and long-term incentive compensation. The Compensation Committee of our Board of Directors has the responsibility for establishing, implementing and monitoring our executive compensation programs. Our short-term incentive cash compensation has been and continues to be designed to reward performance.We accomplish this by tying awards to a variety of combinations of measures including revenue and profitability measures; specific individual goals where a Named Executive Officer’s achievement of that goal is considered to be of particular importance to our current or long-term performance; and the discretion of the Compensation Committee. Long-term incentive compensation is designed to reward the achievement of long-term company-wide performance goals as measured by three-year cumulative revenue and profitability based measures established at the beginning of each three-year performance cycle; to align compensation with share price and stockholder return; and to encourage retention. Long-term incentive compensation is comprised of a mix of restricted stock, stock options and cash. The Compensation Committee retains additional discretionary authority to supplement short-term incentive awards above and beyond the awards described above and has done so in cases where individuals have recorded significant accomplishments important to us in addition to those contemplated when goals for the year were set.For more information on our executive compensation programs, please see the Summary Compensation Table, the Grant of Plan Based Awards table, and the notes to each. The following table summarizes the compensation we paid for services rendered during the years indicated to each of our Named Executive Officers serving as of December 31, 2009.The Named Executive Officers are our Chief Executive Officer, Chief Financial Officer, and the one other most highly compensated executive officer ranked by their total compensation in the table below. Summary Compensation Table Name and Principal Position Year Salary ($) Bonus ($) Stock Awards Option Awards Non- Equity Incentive Plan Compensa tion Change in Pension Value and Nonqualified Deferred Compensation Earnings All Other Compensa- tion Total (a) (b) (c) (d)(1) (e)(2) (f)(3) (g)(4) (h) (i)(5) (j) M. Christine Jacobs - President & Chief Executive Officer - - Francis J. Tarallo - Chief Financial Officer & - Treasurer - Bruce W. Smith - Executive Vice-President of - Strategy and Business - 563,094 Development & Secretary Column (d) represents discretionary cash bonuses to the named individuals under the short-term incentive program. This component of the short-term incentive program is based upon the Compensation Committee’s subjective assessment of performance and represents 38% to 44% of the targeted short-term award, depending upon the executive. 14 Amounts reflect the aggregate grant date fair value of restricted stock awards computed in accordance with Generally Accepted Accounting Principles (“GAAP”), and do not correspond to the actual amount that will be realized by the Executive.For more information on valuation of share-based awards, see footnote L to our consolidated financial statements included in Form 10-K for the year ended December 31, 2009.For additional detail on the awards, see Outstanding Equity Awards at Fiscal Year-End December 31, 2009. Amounts reflect the aggregate grant date fair value of option awards computed in accordance with GAAP, and do not correspond to the actual amount that will be realized by the Executive.For more information on valuation of share-based awards, see footnote L to our consolidated financial statements included in Form 10-K for the year ended December 31, 2009.For additional detail on the awards, see Outstanding Equity Awards at Fiscal Year-End December 31, 2009. Represents short-term performance awards and vesting of our Long-Term Incentive (“LTI”) cash performance award for the 2007 to 2009 performance cycle.Short-term performance awards are based ontwo components.One component is based on achievement of financial performance for the year, including consolidated revenue and profitability goals representing 24% to 27% of the targeted award depending on the executive.The second component is based on specific individual goals where a Named Executive Officer’s achievement of that goal is considered to be of particular importance to our current or long-term performance, representing 32% to 36% of the targeted award. Individual goals include among other things, success in new product launches, reimbursement, new marketing initiatives and significant infrastructure improvements. For 2009, the amount in column (g) also includes vesting of the LTI award for the 2007 to 2009 performance cycle.The LTI award was based on cumulative revenue and cumulative earnings per share over the three year performance period.Amounts included in column (g) for 2009 that are attributable to the LTI award include $102,600 for Ms. Jacobs, $49,835 for Mr. Tarallo and $43,972 for Mr. Smith.For 2007 and 2008, all amounts in column (g) are attributable to short term performance awards. The CEO’s 2009 short-term incentive compensation was targeted at 65% of base salary but could range from 0% to 150% of base salary based on performance. The other Named Executive Officers’ 2009 short-term incentive compensation was targeted at 45% to 50% of base salary, but could range from 0% to 100% of base salary based on performance. The amount shown in column (i) for 2009 includes: ● amount paid for financial counseling and tax preparation services for Mr. Tarallo and Mr. Smith. ● a monthly car allowance to Mr. Tarallo and Mr. Smith; ● amount paid for long-term disability insurance premiums on behalf of Ms. Jacobs. ● tax gross-ups for each of the previous perquisites provided to Named Executive Officers; ● amounts paid for life insurance premiums on behalf of each Named Executive Officer; ● $35,000 paid to Ms. Jacobs to be used at her discretion to the end of producing retirement income; ● matching contributions allocated by the Company to each of the Named Executive Officers pursuant to the Employee Savings Plans (401(k) Plans). Except for the $35,000 amount paid to Ms. Jacobs, the amount attributable to each such perquisite or benefit for each Named Executive Officer does not exceed the greater of $25,000 or 10% of the total amount of perquisites received by such Named Executive Officer. 15 Supplemental Information on Taxable Compensation Reported The following supplemental table shows the amount of compensation reported for federal tax purposes for each of the Chief Executive Officer and other named executive officers for each of the indicated tax years. These amounts reflect the amounts reported for each individual in Box 1 of their respective Forms W-2 for each reporting year. We are providing this supplemental table to highlight the difference between compensation reported under the SEC rules and compensation amounts realized and reported as taxable income on Forms W-2. Name Year W-2 Box 1 Compensation M. Christine Jacobs $ $ $ Francis J. Tarallo $ $ $ Bruce W. Smith $ $ $ Amounts reported in Box 1 of the Forms W-2 for the named executive officers, as listed above, include, among other items: (1) total cash wages and bonuses paid to the named executive officers for the taxable year, less amounts deferred under tax-qualified 401(k) plans; (2) the value of Company-paid life insurance in excess of $50,000 and any taxable pension accruals provided to the named executive officers; and (3) the value of any restricted stock awards that were paid out or became vested during the taxable year. Amounts reported in Box 1 of the Forms W-2 for the named executive officers include different values than the Summary Compensation Table for restricted stock awards. In addition, taxable compensation reported on Forms W-2 do not include any value for outstanding but unexercised stock option awards. The Summary Compensation Table includes values for certain unexercised stock option awards. 16 Grants of Plan-Based Awards Name Grant Date Estimated Future Payouts Under Non-Equity Incentive Plan Awards Estimated Future Payouts Under Equity Incentive Plan Awards All Other Stock Awards: Number Of Shares Of Stock Or Units (#) All Other Option Awards: Number Of Securities Underlying Options (#) Exercise or Base Price of Option Awards ($/sh) Grant Date Fair Value of Stock and Option Awards (a) (b) Threshold (c) Target (d) Maximum (e) Threshold (#) (f) Target (#) (g) Maximum (#) (h) (i) (j) (k) (l) M. Christine Jacobs Short-term cash incentive (1) 2/26/09 Long-term cash incentive (2) 2/26/09 117,500 235,000 470,000 Long-term incentive award – restricted stock (3) 2/26/09 Long-term incentive award – stock options (4) 2/26/09 Francis J. Tarallo Short-term cash incentive (1) 2/26/09 Long-term cash incentive (2) 2/26/09 110,000 220,000 440,000 Long-term incentive award – restricted stock (3) 2/26/09 Long-term incentive award – stock options (4) 2/26/09 Bruce W. Smith Short-term cash incentive (1) 2/26/09 285,500 Long-term cash incentive (2) 2/26/09 220,000 440,000 Long-term incentive award – restricted stock (3) 2/26/09 Long-term incentive award – stock options (4) 2/26/09 (l) Represents threshold, target and maximum amounts under our 2009 short-term incentive awards.Each named Executive Officer had a short-term incentive cash bonus opportunity for 2009 based on financial and individual performance.The individual target bonus opportunity for Ms. Jacobs was 65% of base salary, with a minimum bonus opportunity of 0% and a maximum of 150%.The individual target bonus opportunity for the other Executive Officers ranged from 45% to 50% of base salary, with a minimum bonus opportunity of 0% and a maximum of 100%. For each named Executive Officer,24% to 27% of the bonus opportunity was measured against established goals for consolidated revenue and profitability; 32% to 36% was measured against individual performance goals; andapproximately 38% to 44% was based on a subjectiveassessment of individual performance.With respect to Ms. Jacobs, her individual performance goals were reviewed and approved by the Compensation Committee and the independent Directors of the Company.For the other named Executive Officers, individual performance goals were determined by the Chief Executive Officer and reviewed and approved by the Compensation Committee and Board of Directors. 17 Threshold, target and maximum amounts payable under our 2ash Award.Fifty percent (50%) of the Cash Bonus Opportunity is based upon our cumulative consolidated revenue for the period 2009 to 2011; and 50% is based upon cumulative consolidated earnings before interest, taxes, depreciation, amortization and share compensation (“Adjusted EBITDA”) for the same period; in each case as measured relative to our strategic objectives over the 2009 to 2011 period.Cumulative threshold, target and maximum amounts have been developed, based on our strategic plan, and the 2ash Award will be measured and paid according to the following schedule: Payout as Percent of Target Amount Cumulative amount Revenue Goal Adjusted EBITDA Goal Maximum (or greater) % % Target 50
